The opinion of the court was delivered by
Veazey, J.
The commissioner finds that Whitcomb, one of the arbitrators, claimed that he and Day, who appear to have been partners, were creditors of the defendant McGovern; and that when the. arbitrators were together to try the case submitted to them and before they had agreed upon an award, Whitcomb drew up the assignment to himself and Day of the award that the arbitrators should make in favor of McGovern against Terrill, to pay .Whitcomb & Day’s debt against McGovern, after paying certain other claims against him specified in the assignment. McGovern was afraid that the award would be trusteed, and wanted to make this assignment, and executed it the. same day and soon after it was drawn up. When the assignment was drawn up the arbitrators were wide apart as to what the award should be. After Roberts had stated the amount he would agree to award to McGovern and had left, the other two arbitrators, Talcott and Whit-comb, after consulting with McGovern, and finding that the amount proposed by Roberts would be satisfactory to McGovern, agreed to that sum, and drew up the award and signed it, and notified McGovern what the award was before separating, and before Rob*323erts signed it. Whitcomb then took the award and went after Roberts, and they then hunted up Terrill, and, after finding out that he was satisfied with the amount, Roberts also signed the award. At this time Whitcomb notified Terrill of the assignment of the award. The plaintiff seeks to recover of Terrill as the trustee of McGovern the amount awarded.
The plaintiff’s counsel contend, first, that the award made as disclosed in the report is void. We think he is right, and the authorities he cites sustain this proposition. The assignment was made in anticipation of an award. It was drawn up by one of the arbitrators to himself and partner to secure their debt against a party to the submission, and then this arbitrator enters upon the negotiations which resulted in what is called an award. In Shepherd v. Brand, Cas. temp. Hardw. 53, s. c., Cun. 50, an award was set aside where the arbitrators insisted, before making' their award, that 3. 3s. should be given to each of them, by each of the parties, for their trouble and expenses, and which, upon the defendant’s refusing to pay, the plaintiff paid entirely. Upon this occasion Lord Hardwick said: “ When arbitrators, let their character otherwise be never so unexceptionable, take money of one of the parties singly, whether for charges or anything else, before making their award, as this is a matter of so tender a nature that even the appearance of evil in it is to be avoided, and as such a practice might be of dangerous example, it is sufficient cause to set aside an award ; for if it were to be suffered, it would he hard to distinguish what is corruption.” The conduct and acts of Whitcomb were in legal sense corruption ; therefore the award must be treated as void, whatever the parties to the submission desire, and although they may have consented to it. It is not a matter of mere private consideration between adverse parties, but a matter concerning the due administration of justice, in which all persons have great interest. Harvey v. Shelton, 7 Beav. 455.
There having been no valid award which the court can recognize, the assignment falls with it. The award being invalid, there was nothing assigned.
But the plaintiff’s counsel contend, secondly, that although the award and assignment were void, yet the plaintiff is entitled to *324hold the trustee for the amount named in the award, by reason of an agreement between Terrill and McGovern upon the sum awarded as a settlement of the controversy between them. We do not think the report finds such agreement. All that the report shows is, that when Roberts and Whitcomb went to see Terrill on the night that the award was made, and told him what had been agreed upon by the arbitrators, Terrill was satisfied with the amount of the award. Being satisfied with the amount agreed between the arbitrators to be entered in an invalid award, falls short of being an agreement to pay that amount to the other party to the submission as a settlement of the controversy embraced in the submission, the other party being absent when such satisfaction is expressed. Neither Terrill nor Roberts knew of the assignment when the latter signed the award, which was nearly twelve o’clock Saturday night, and this trustee process was served on Terrill early Monday morning, and since then it does not appear that he has done anything to adopt or ratify the award. The report only shows that he raises no question as to the validity or legality of the award in this suit. He has never agreed to pay the award. He has simply done nothing about it. The award being void, the parties have not done enough to cure its invalidity. The court must therefore leave all parties in this proceeding as though no award had been attempted.
The judgment as to the trustee is affirmed with costs; and there being no funds in the hands of the trustee, the judgment in favor of the claimants is reversed without costs.